Exhibit 99.1 MiX Telematics Limited (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code:MIXISIN:ZAE000125316 NYSE share code:MIXT (“MiX Telematics” or the “company”) DEALINGS IN SECURITIES BY DIRECTORS AND DIRECTORS OF A MAJOR SUBSIDIARY OF THE COMPANY Shareholders are advised of the following information relating to dealings in securities by S Joselowitz, a director and the chief executive officer of MiX Telematics, pursuant to the exercise of share options under the MiX Telematics Group Executive Incentive Scheme (“the Scheme”) which share options shall lapse in accordance with the provisions of the Scheme if not exercised by 31 March 2014.S Joselowitz has entered into an off-market sale of a portion of the shares received following the exercise of his share options as further detailed below in order to settle the exercise price and related tax obligations: Name of director: Stefan Joselowitz Transaction date: 17 February 2014 Class of securities: Ordinary shares Number of securities: 1500 000 Price per security: R1.18 Total value: R1770000.00 Nature of transaction: Off-market exercise of share options under the scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Stefan Joselowitz Transaction date: 17 February 2014 Class of securities: Ordinary shares Number of securities: 650 000 Price per security: R5.15 Total value: R3347500.00 Nature of transaction: Off-market sale of shares received following the exercise of the share options Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Shareholders are advised of the following information relating to dealings in securities by directors of MiX Telematics and directors of major subsidiaries of MiX Telematics (“the directors”) pursuant to the exercise of share options under the Scheme, the majority of which shall lapse in accordance with the provisions of the Scheme if not exercised by 31 March 2014.Shareholders are further advised that the directors have entered into an off-market sale of the shares received following the exercise of their share options as further detailed below: Name of director: Megan Pydigadu Transaction date: 17 February 2014 Class of securities: Ordinary shares Number of securities: 500 000 Price per security: R1.12 Total value: R560000.00 Nature of transaction: Off-market exercise of share options under the scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Megan Pydigadu Transaction date: 17 February 2014 Class of securities: Ordinary shares Number of securities: 500 000 Price per security: R5.15 Total value: R2575000.00 Nature of transaction: Off-market sale of shares received following the exercise of the share options Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Charles Tasker Transaction date: 17 February 2014 Class of securities: Ordinary shares Number of securities: 1 500 000 Price per security: R1.18 Total value: R1770000.00 Nature of transaction: Off-market exercise of share options under the scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Charles Tasker Transaction date: 17 February 2014 Class of securities: Ordinary shares Number of securities: 1 500 000 Price per security: R5.15 Total value: R7725000.00 Nature of transaction: Off-market sale of shares received following the exercise of the share options Nature and extent of director’s: Direct beneficial Clearance to deal received: Yes Name of director: Brendan Horan Name of subsidiary company: MiX Telematics Africa Proprietary Limited Transaction date: 17 February 2014 Class of securities: Ordinary shares Number of securities and price per security: 50000 shares at R0.70, 150000 shares at R0.70, 200000 shares at R1.18, 250000 shares at R1.54 and 250000 shares at R1.12 Total value: R1041000.00 Nature of transaction: Off-market exercise of share options under the scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Brendan Horan Name of subsidiary company: MiX Telematics Africa Proprietary Limited Transaction date: 17 February 2014 Class of securities: Ordinary shares Number of securities: 900 000 Price per security: R5.15 Total value: R4635000.00 Nature of transaction: Off-market sale of shares received following the exercise of the share options Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Gert Pretorius Name of subsidiary company: MiX Telematics Africa Proprietary Limited Transaction date: 17 February 2014 Class of securities: Ordinary shares Number of securities and price per security: 500000 shares at R1.18, 250000 shares at R1.54 and 250000 shares at R1.12 Total value: R1255000.00 Nature of transaction: Off-market exercise of share options under the scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Gert Pretorius Name of subsidiary company: MiX Telematics Africa Proprietary Limited Transaction date: 17 February 2014 Class of securities: Ordinary shares Number of securities: Price per security: R5.15 Total value: R5150000.00 Nature of transaction: Off-market sale of shares received following the exercise of the share options Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes 17 February 2014 Sponsor
